Exhibit 10.2

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) is being entered into on January 23,
2009 (the “Effective Date”) between GSI Group Inc. (the “Company”) and Robert
Bowen (“Bowen”). For purposes of this Agreement, the Company includes parent,
subsidiary and affiliated entities, and the stockholders, trustees, directors,
officers, agents and employees of the Company or such entities. Bowen includes
the heirs, spouse, legal representative and assigns of Bowen.

This Agreement will serve as notice and confirm the termination of Bowen’s
employment with the Company and the terms of the separation package offered to
Bowen. The purpose of this Agreement is to establish an arrangement for ending
our employment relationship, to provide Bowen with separation benefits to assist
Bowen in transitioning to new employment, and to release the Company from any
claims that Bowen may have against it in exchange for the separation benefits.
With that understanding, Bowen and the Company agree as follows:

 

1. Termination

We have mutually agreed that Bowen’s Termination Date is October 27, 2008. Bowen
confirms that he resigned from all positions and offices that he held with the
Company (and all of its subsidiaries) as of the Termination Date.

 

2. Payments/Benefits upon Termination

On Bowen’s Termination Date, Bowen will be entitled to the following, regardless
of whether Bowen signs this Agreement:

 

  a. All salary and wages earned through Bowen’s Termination Date.

 

  b. A payment for unused, earned vacation time accrued through Bowen’s
Termination Date; and, if applicable, unused, earned personal need time.

 

  c. The opportunity to elect to convert Bowen’s life insurance policy coverage
(which will terminate on Bowen’s Termination Date) to an individual policy, at
Bowen’s cost and expense.

Following Bowen’s Termination Date, Bowen will not be entitled to participate in
any Company-provided benefit programs or practices, including, but not limited
to, the following:

 

  i. Vacation accrual;

 

  ii. If applicable, personal need time accrual;

 

  iii. Any equity and/or stock plan or program. In addition, please be advised
that all vesting in any such plan shall cease as of the Termination Date. Please
see the Company’s stock plan and Bowen’s stock agreement(s) for applicable terms
and conditions; and



--------------------------------------------------------------------------------

  iv. Ability to make any 401(k) contributions and entitlement to any Company
matches. Please contact Prudential directly at 877-778-2100 to discuss
distributions and loan payback options.

All amounts set forth in this Section 2 are subject to any applicable federal,
state and local deductions, withholdings, payroll and other taxes. Bowen’s
existing equity grants shall continue to be governed under the Plans and
granting agreements in effect as of the respective granting dates.

Except as otherwise provided in this Agreement, Bowen’s salary will cease on
Bowen’s Termination Date and any entitlement Bowen have or might have under a
Company-provided benefit plan, program or practice will terminate on such date,
except as required by federal or state law.

 

3. Separation Benefits

In consideration of Bowen’s execution of this Agreement, including specifically
the release provisions in Sections 4 and 5, the Company agrees to the following:

 

  a. Salary continuation: The Company will pay Bowen $254,672 within fourteen
days of the Effective Date, representing a lump sum payment of the remaining
unpaid amounts of Bowen’s current per pay period base salary of $12,122 for the
period of twelve (12) months following Bowen’s Termination Date. In total, the
Company will pay $315,172 in additional salary from the Termination Date, of
which $60,500 has already been paid as of the Effective Date. One-third (1/3) of
the salary paid under this section shall be in consideration of the release of
any claims under the Age Discrimination in Employment Act of 1967 (ADEA), and in
the event Bowen opt to revoke Bowen’s consent to this Agreement pursuant to
Section 5(e), Bowen will forfeit one-third of the salary paid; the remaining
provisions of this Agreement, including the release of non-age related claims in
Section 4, below, will remain intact.

 

  b. Health Benefits: Bowen has notified the Company that he has commenced
employment with another employer and is receiving health and dental benefits
through that employer.

 

  c. Except as set forth above, all other benefits, including but not limited
to, disability and life insurance, shall cease as of the Termination Date. All
stock options or restricted stock grants shall continue to be governed
exclusively under the terms of the Plans and granting agreements under which
such grants were originally made to Bowen.

 

  d.

Bonus: At such time as the Company would customarily pay bonuses, but not later
than March 15, 2009, the Company will pay Bowen an amount equal to $78,793 which
represents 50% of Bowen’s Target Bonus. This amount considers 100% achievement
or 20 points for item 2, the Personal Objectives component of Bowen’s 2008
Incentive Bonus Plan and 100% achievement or 30 points for item 4, the Extra
Bonus Opportunity: M&A component of the Incentive Bonus Plan. Based on projected
2008 full year GSI Group Profit results against plan, no bonus for item 1 of the
Incentive Bonus Plan is

 

2



--------------------------------------------------------------------------------

 

payable. No bonus will be payable for item 3, the Discretionary component. No
additional bonus or other payments shall be due or payable to Bowen. The Company
agrees and stipulates that Bowen’s bonus has been fully earned as of his
Termination Date; however, Bowen will only receive 66% of this amount in the
event he opts to revoke his consent to release age claims under the Agreement
per Section 5(e). The Company will not withhold or reduce Bowen’s bonus for any
other reason.

 

  e. Section 409A: Bowen and the Company agree that the payment schedule for any
payments described in this Section 3 may be adjusted as necessary to avoid the
application of the provisions of Section 409A of the Internal Revenue Code of
1986, as amended, (“Section 409A”), provided that no such adjustment shall
result in either a decrease of any benefit or payment contemplated herein, nor
an increase in the cost of providing such payment or benefit. For example, if at
the time of Bowen’s separation from service, Bowen is a “specified employee,” as
hereinafter defined, any and all amounts payable under this Section 3 in
connection with such separation from service that constitute deferred
compensation subject to Section 409A, as determined by the Company in its sole
discretion, and that would (but for this sentence) be payable within six months
following such separation from service, shall instead be paid on the date that
follows the date of such separation from service by six (6) months. For purposes
of the preceding sentence, “separation from service” shall be determined in a
manner consistent with subsection (a)(2)(A)(i) of Section 409A and the term
“specified employee” shall mean an individual determined by the Company to be a
specified employee as defined in subsection (a)(2)(B)(i) of Section 409A. This
Agreement will be interpreted and administered in accordance with the applicable
requirements of, and exemptions from, Section 409A in a manner consistent with
Treas. Reg. § 1.409A-1(c). To the extent payments and benefits are subject to
Section 409A, this Agreement shall be interpreted, construed and administered in
a manner that satisfies the requirements of (i) Section 409A(a)(2), (3) and (4),
(ii) Treas. Reg. § 1.409A-1, et seq., and (iii) transitional relief under IRS
Notice 2007-86, and (iv) other applicable authority issued by the Internal
Revenue Service and the U.S. Department of the Treasury.

All payments set forth in this Section 3 shall be subject to any applicable
federal, state and/or local deductions, withholdings, payroll and other taxes.

Bowen will only be entitled to the payments and benefits described above and to
no other payments or benefits. Bowen acknowledge that the payments and benefits
described in Section 3(a), (b) and (e) above represent valuable consideration in
excess of that to which Bowen might otherwise be entitled by reason of Bowen’s
employment by and termination from employment with the Company.

 

4. Release of Claims

 

  a.

In exchange for the Separation Benefits described in Section 3 above, which
Bowen agrees he is not entitled to otherwise receive, Bowen and Bowen’s
representatives, agents, estate, heirs, successors and assigns (collectively
“Bowen”)

 

3



--------------------------------------------------------------------------------

 

voluntarily agree to release and discharge the Company and its parents,
affiliates, subsidiaries, successors, assigns, plan sponsors and plan
fiduciaries (and the current and former trustees, officers, directors,
shareholders, employees, and agents of each of the foregoing, individually, in
their capacity acting on the Company’s behalf, and in their official capacities
) (collectively “Releasees”) generally from all claims, demands, actions, suits,
damages, debts, judgments and liabilities of every name and nature, whether
existing or contingent, known or unknown, suspected or unsuspected, in law or in
equity in connection with Bowen’s employment by and/or termination from the
Company, arising on or before the Effective Date. This release is intended by
Bowen to be all encompassing and to act as a full and total release of any
claims Bowen may have or have had against the Releasees from the beginning of
Bowen’s employment with the Company to the Effective Date of this Agreement,
including but not limited to all claims in contract (whether written or oral,
express or implied), tort, equity and common law; any claims for wrongful
discharge, breach of contract, or breach of the obligation of good faith and
fair dealing; and/or any claims under any local, state or federal constitution,
statute, law, ordinance, bylaw, or regulation dealing with either employment,
employment discrimination, retaliation, mass layoffs, plant closings, and/or
employment benefits and/or those laws, statutes or regulations concerning
discrimination on the basis of race, color, creed, religion, age, sex, sexual
harassment, sexual orientation, national origin, ancestry, handicap or
disability, veteran status or any military service or application for military
service or any other category protected by law, including all claims under Title
VII of the Civil Rights Act (42 U.S.C. § 2000e et seq.); the Americans With
Disabilities Act (42 U.S.C. § 12101 et seq.); the Rehabilitation Act (29 U.S.C.
§ 701 et seq.); the Equal Pay Act; the Age Discrimination in Employment Act
(“ADEA”) (29 U.S.C. § 729, et seq.); the Employee Retirement Income Security Act
(“ERISA”) (29 U.S.C. § 1001, et seq.); the Family and Medical Leave Act (29
U.S.C. § 2601, et seq.); the Fair Credit Reporting Act (15 U.S.C. § 1681 et
seq.); the Worker Adjustment and Retraining Notification Act (29 U.S.C. § 2101
et seq.); all as may have been amended; and any federal, state or local law or
regulation concerning securities, stock or stock options, including without
limitation any claims that might be brought under the Sarbanes-Oxley Act or
other federal or state whistleblower protection statutes.

 

  b. Bowen expressly agrees and understands that this is a General Release, and
that any reference to specific Claims arising out of or in connection with
Bowen’s employment and/or its termination is not intended to limit the release
of Claims. Bowen expressly agrees and understands this General Release means
that Bowen is releasing, remising and discharging the Releasees from and with
respect to all Claims, whether known or unknown, asserted or unasserted, and
whether or not the Claims arise out of or in connection with Bowen’s employment
and/or its termination, or otherwise.

 

  c.

Bowen not only releases and discharges the Releasees from any and all claims as
stated above that Bowen could make on Bowen’s own behalf or on the behalf of
others, but also those claims that might be made by any other person or

 

4



--------------------------------------------------------------------------------

 

organization on Bowen’s behalf and Bowen specifically waives any right to
recover any damage awards as a member of any class in a case in which any claims
against the Releasees are made involving any matters arising out of Bowen’s
employment with and/or termination of employment with the Company.

 

  d. Bowen agrees that the payments and benefits set forth in Section 3 of this
Agreement, together with payments and benefits the Company previously provided
to Bowen, are complete payment, settlement, accord and satisfaction with respect
to all obligations and liabilities of the Releasees to Bowen, and with respect
to all claims, causes of action and damages that could be asserted by Bowen
against the Releasees regarding Bowen’s employment or separation from employment
with the Company, including, without limitation, all claims for wages, salary,
commissions, draws, car allowances, incentive pay, bonuses, business expenses,
vacation, stock, stock options, severance pay, attorneys’ fees, compensatory
damages, exemplary damages, or other compensation, benefits, costs or sums.
Bowen also affirms that he has received any family and/or medical leaves to
which he was entitled during his employment, has not been retaliated or
discriminated against because he took a family or medical leave or any leave
protected by law, and has not suffered any on-the-job injury for which he has
not already filed a claim.

 

  e. Notwithstanding the comprehensive release of claims set forth in the
preceding paragraphs of this Section, nothing in this Agreement shall bar or
prohibit Bowen from contacting, seeking assistance from or participating in any
proceeding before any federal or state administrative agency to the extent
permitted by applicable federal, state and/or local law. However, Bowen
nevertheless will be prohibited to the fullest extent authorized by law from
obtaining monetary damages in any agency proceeding in which he does so
participate.

 

  f. Bowen represents and warrants that he has not filed or raised any external
complaint, claim, charge, action, or proceeding against any of the Releasees in
any jurisdiction or forum related to any matters addressed in this Section 4,
including without limitation, any complaint that might fall under the
Sarbanes-Oxley Act or any other federal or state whistleblower protection act.
Bowen further represent and warrant that he has shared or will share as set
forth below all facts or information in his possession with the Board of
Directors and its committees relating to the Company’s preparation of its
quarterly and annual financial statements and its internal controls and
procedures, and that Bowen will cooperate with the Board and its committees and
any outside advisors relating to any review of the same.

 

  g.

Bowen represents that, in connection with this Agreement, he is releasing his
claims against the Company and its officers, directors, and agents arising out
of the events leading to his termination on October 27, 2008. Mr. Bowen also
represents that, other than matters concerning the compensation paid by the
Company to certain former officers of Excel Technology, Inc., and matters
presented orally and in writing on October 27, 2008 to the Board of Directors,
he (1) has no personal

 

5



--------------------------------------------------------------------------------

 

knowledge of any facts or circumstances that would give him reason to believe
that any of the Company’s previously filed financial statements are incorrect or
inaccurate; and (2) has no personal knowledge of any facts or circumstances not
previously communicated to the Company that he believes should be investigated
by the Company, the Board of Directors or the Audit Committee.

 

5. Waiver of Rights and Claims under the Age Discrimination In Employment Act of
1967

Since Bowen is 40 years of age or older, he is being informed that he has or may
have specific rights and/or claims under the Age Discrimination in Employment
Act of 1967 (ADEA) and he agrees that:

 

  a. in consideration for the amounts described in Section 3 of this Agreement
allocated to Bowen’s release of any age-related claims, which Bowen is not
otherwise entitled to receive, Bowen specifically and voluntarily waives such
rights and/or claims under the ADEA Bowen might have against the Releasees to
the extent such rights and/or claims arose prior to the Effective Date;

 

  b. Bowen understands that rights or claims under the ADEA which may arise
after the Effective Date are not waived by him;

 

  c. Bowen is advised to consult with or seek advice from an attorney of his
choice or any other person of Bowen’s choosing before executing this Agreement;
Bowen also is advised that he has 21 days to review this Agreement and consider
its terms before signing it and that such 21-day review period will not be
affected or extended by any revisions, whether material or immaterial, that
might be made to this Agreement;

 

  d. in entering into this Agreement Bowen is not relying on any representation,
promise or inducement made by the Company or its attorneys with the exception of
those promises described in this document; and

 

 

e.

Bowen may revoke his consent to waive any age related claims under the ADEA as
set forth in this Agreement for a period of seven (7) days following his
execution hereof. All rights and obligations of both parties under this
Agreement that do not relate to age related claims under the ADEA shall become
effective and enforceable upon execution of the Agreement. In the event Bowen
opts to revoke the Agreement during the 7 day period, the revocation will apply
only to age related claims and Bowen will only receive two-thirds of the
separation benefits as set forth in Section 3 above. For such a revocation to be
effective, it must be delivered so that the Company receives it at or before the
expiration of the seven (7) day revocation period. Otherwise, the Agreement will
become fully enforceable on the 8th day following Bowen’s signature.

 

6



--------------------------------------------------------------------------------

6. Confidentiality

Bowen agrees to keep the existence and terms of this Agreement in the strictest
confidence and not reveal the terms of this Agreement to any persons except his
immediate family, his attorney and his financial advisors, provided they also
agree to keep the information confidential. Nothing in this Section shall bar
Bowen from providing truthful testimony in any legal proceeding or in
cooperating with any governmental agency; provided, however, that in providing
such testimony or making such disclosures or communications, Bowen will use
reasonable efforts to insure that this Section is complied with to the maximum
extent possible.

 

7. Non-Competition and Non- Solicitation

For a period of twelve (12) months from the Termination Date, Bowen will not,
without the Company’s prior express written consent, (a) engage in, have an
interest in, be employed by, serve as a director, consultant or advisor to or be
in any way, directly or indirectly connected with (other than by virtue of
ownership of less than 2% of the outstanding capital stock of any class of a
publicly-traded company) any business that is in direct competition with the
Company or any of its subsidiaries or affiliates. In addition, Bowen agrees and
confirms his obligation under his Employee Invention and Non-Disclosure
Agreement, dated December 15, 2005, to refrain for the twelve (12) months
following Bowen’s Termination Date from directly or indirectly hiring Company
employees, or soliciting, inducing, or attempting to induce, any employees of
the Company as of the Termination Date to terminate their employment with the
Company.

 

8. Non-disparagement

Bowen agree that he will not make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage the Company or any
Releasee. The Company agrees that it will not make statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any action which may directly or indirectly,
disparage Bowen or Bowen’s reputation. Notwithstanding the foregoing, nothing in
this Agreement shall preclude either Bowen or the Company from making truthful
statements or disclosures that are required by applicable law, regulation, or
legal process.

 

9. Job References

Any request for job references will be directed to the Company’s Human Resources
department. Pursuant to Company policy, the Company’s Human Resources personnel
will only disclose Bowen’s title and dates of employment with the Company.

 

10. Other Agreements

This Agreement constitutes the entire agreement regarding the termination of
Bowen’s employment with the Company and Bowen’s separation benefits and
supersedes all prior agreements between the Company and Bowen, except the
Employee Invention and Non-Disclosure Agreement between the Company and Bowen
(the “Non-Disclosure Agreement”), a copy which is attached hereto, any specific
Non-Disclosure Agreements pertaining to Merger and Acquisition targets and the
Stock Option Agreements between the

 

7



--------------------------------------------------------------------------------

Company and Bowen, each of which shall remain in full force and effect in
accordance with their terms. In signing this Agreement, Bowen is not relying
upon any oral promises made by anyone at the Company. Bowen acknowledge and
agree that his obligations under the Non-Disclosure Agreement expressly survive
the cessation of his employment.

 

11. Cooperation

From time to time following the Termination Date, the Company may need to
contact Bowen for purposes of obtaining information relating to Bowen’s
employment with the Company and the performance of Bowen’s duties on behalf of
the Company. The Company may also need to request Bowen’s services in connection
with any litigation, governmental investigation or complaint, or any other form
of legal or administrative matter in which the Company is a party. As set forth
in the Employee Invention and Non-Disclosure Agreement, Bowen hereby agrees that
he shall cooperate fully with any such reasonable requests made by the Company,
subject to the reimbursement of reasonable expenses for such cooperation. Bowen
acknowledges that his failure or refusal to provide such cooperation and/or to
make himself available to provide such cooperation shall constitute a breach of
a material term of this Agreement and the Non-Disclosure Agreement, except as
provided below.

In connection with the foregoing, upon reasonable notice and at reasonable
times, Bowen agrees to fully cooperate with the Company’s ongoing internal
investigation by the Audit Committee announced on December 4, 2008 (“the
Internal Investigation”). Such cooperation shall include: (1) being interviewed
in connection with the Internal Investigation by the Audit Committee, the Audit
Committee’s counsel, the Company’s auditors, and independent accountants
retained by the Audit Committee; (2) agreeing to answer questions posed by the
Company related to the Company’s previously filed financial statements; and
(3) assisting the Company in responding to any pending or threatened litigation,
including making himself available as a witness, providing sworn testimony, and
providing factual background. The Company recognizes that Bowen may, in the
future, have new job responsibilities that will require his immediate and
undivided attention. The Company agrees that all informational and other
requests in furtherance of the Internal Investigation shall be made of Bowen in
a fashion and at such times as will minimize the impact on his then-existing
work schedule. The Company also understands that Bowen’s assistance may be
enhanced by providing him access to certain information and Company records. The
Company agrees that if it determines not to provide any Company records to
Mr. Bowen in response to a request by him for such records, Bowen’s assistance
may be limited and in such circumstance the Company agrees that it will not
assert a lack of cooperation by Mr. Bowen or a breach of this provision or the
Non-Disclosure Agreement.

 

12. Return of Company Property

On the Effective Date, Bowen agree to return to the Company all Company property
and materials, including but not limited to, engineering notebooks, invention
records, personal computers, laptops, diskettes, intangible information stored
on diskettes, software programs and data compiled with the use of those
programs, software passwords or codes, tangible copies of trade secrets and
confidential information, cellular phones, telephone charge cards, manuals,
building keys and passes, names and addresses of all Company customers and
potential customers, customer lists, customer contacts, sales information,
memoranda, sales brochures,

 

8



--------------------------------------------------------------------------------

business or marketing plans, reports, projections, and any and all other
information or property previously or currently held or used by Bowen that is or
was related to Bowen’s employment with the Company. Bowen agrees that if Bowen
discover any other Company property or materials in Bowen’s possession after the
Effective Date, Bowen will immediately notify the Company and return such
materials to the Company.

 

13. Indemnification

Nothing herein is intended to affect or limit in any fashion Bowen’s right to
indemnification of and from any cost, expense or damages arising from any
third-party claims arising out of his service as an officer of the Company, it
being the intention of the Company that Bowen receive the same protections
afforded to other officers, directors and former officers and directors of the
Company under the By-Laws of the Company, subject only to the limitations set
forth in section 81 of the New Brunswick Business Corporations Act. The Company
agrees not to amend or revise the By-Laws in the future if the effect of such
amendment or revision would be to limit the scope of, or deny, the
indemnification protections afforded to Bowen under the current By-Laws.

The Company and Bowen also acknowledge that under the By-Laws and the New
Brunswick Business Corporations Act, defense costs incurred in connection with
any claim for indemnification may be advanced by the Company upon receipt of an
undertaking by or on behalf of the director, officer, employee or agent to repay
such amount if it shall ultimately be determined that he is not entitled to be
indemnified by the Company.

Bowen acknowledges that the Company has obtained directors’ and officers’
liability insurance. Bowen agrees that the defense of any claim for which Bowen
seeks indemnification from the Company shall comply with the terms and policies
of the Company’s insurer, including whether separate representation is warranted
and whether any fees and costs in connection with any such representation are
reasonable.

 

14. Other Provisions

 

  a. This Agreement shall not in any way be construed as an admission by either
party of any liability or any act of wrongdoing.

 

  b. This Agreement is a legally binding document and Bowen’s signature will
commit him to its terms. Bowen represents that he has obtained legal advice in
connection with this Agreement. Bowen acknowledges that he has had an
opportunity to thoroughly discuss all aspects of this Agreement with his
attorney, that he has carefully read and fully understands all of the provisions
of this Agreement and that he voluntarily enters into this Agreement.

 

  c. This Agreement shall be binding upon the Company and Bowen and upon its/his
respective heirs, administrators, representatives, executors, successors and
assigns.

 

9



--------------------------------------------------------------------------------

  d. Bowen agrees that each provision of this Agreement is severable and should
any such provision be determined by a court of competent jurisdiction or
administrative agency to be illegal or invalid, the validity of the remaining
provisions shall not be affected and the illegal or invalid provisions shall be
deemed not to be a part of this Agreement. However, should the Release in this
Agreement be declared or determined by a court of competent jurisdiction or
administrative agency to be illegal or invalid, the Company shall be entitled to
demand immediate repayment, and Bowen will immediately return the enhanced
severance benefits paid under this Agreement.

 

  e. This Agreement may not be amended, revoked, changed, or modified except
upon a written agreement executed by both parties.

 

  f. This Agreement will be interpreted and enforced under the laws of
Massachusetts. In the event of a dispute arising under this Agreement, Bowen
agrees that all such matters shall be submitted to binding arbitration. The
binding arbitration shall be administered by the American Arbitration
Association under its Commercial Arbitration Rules. The arbitration shall take
place in Boston, Massachusetts. Each party shall appoint one person to act as an
arbitrator, and a third arbitrator shall be chosen by the first two arbitrators,
comprising a three arbitrator “Panel”. The Panel shall have no authority to
award punitive damages against the Company or Bowen. The Panel shall have no
authority to add to, alter, amend or refuse to enforce any portion of the
Agreement. The parties waive any right to a jury trial. The Company will bear
70% of the cost of AAA fees and fees for the Panel and Bowen will bear 30% of
such costs. The parties will be responsible for their own legal costs.

 

AGREED:

/s/ Robert Bowen

Robert Bowen

/s/ Anthony J. Bellantuoni

Anthony J. Bellantuoni Vice President, Human Resources (acting on behalf of GSI
Group Inc.)

 

10



--------------------------------------------------------------------------------

I, Robert Bowen, acknowledge that I was informed and understand that I have 21
days within which to consider the attached Agreement, have been advised of my
right to consult with an attorney regarding such Agreement and have considered
carefully every provision of the Agreement, and that after having engaged in
those actions, I prefer to and have requested that I enter into the Agreement
prior to the expiration of the 21 day period.

 

Dated: January 23, 2009  

/s/ Robert Bowen

  Robert Bowen

 

11